Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or render obvious a bidirectional linkage type mousetrap, comprising: “the first pedal and the second pedal are rotatably connected to two ends of the base; each of the first pedal and the second pedal is arranged between the corresponding two side plates of the clamping frames; each of the first pedal and the second pedal flippable up and down relative to the base; a first touch portion is arranged on an inward end of the first pedal; the first touch portion of the first pedal is configured to touch the second pedal to make the second pedal flip in conjunction with the first pedal; a second touch portion is arranged on an inward end of the second pedal; the second touch portion of the second pedal is configured to touch the first pedal to make the first pedal flip in conjunction with the second pedal;
each of the first pedal and the second pedal comprising a clamping shaft accommodating groove and a clamping shaft buckle arranged in the clamping shaft accommodating groove; each clamping shaft is movably arranged in the corresponding movable guide holes arranged on the two side plates of the clamping frames;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643